Citation Nr: 1542116	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for the service-connected athlete's foot (also diagnosed as dishydrotic eczema) prior to March 19, 2013.

2.  Entitlement to a disability rating greater than 10 percent for the service-connected athlete's foot (also diagnosed as dishydrotic eczema) from March 19, 2013.


REPRESENTATION

Veteran represented by:	Karl N. Truman, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to October 1956.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2013, the RO granted an increased evaluation of 10 percent effective from March 19, 2013.  However, as this increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation for athlete's foot and dyshidrotic eczema remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that there is evidence that the Veteran's skin disability would impact his ability work.  See March 2013 VA examination (Veteran reported that standing is limited to 2 to 3 hours and walking is limited to 2 to 3 blocks because of bilateral foot pain).  The Board also acknowledges that the Veteran reported that he has not worked since 1994, and that previously he had to miss work due to his skin disability.  See September 2011 VA examination.  However, there is no indication in the record and no lay argument that the Veteran is unable to obtain or retain substantially gainful employment as a result of the service-connected skin disability.  Accordingly, the Board finds that there is no cogent evidence of unemployability due to the service-connected disability, and therefore the Board concludes that a request for a TDIU has not been raised by the record and is not before the Board at this time. 

The matters regarding service connection for skin disability of the bilateral hands and the scrotum, to include as secondary to the service-connected skin disability, are raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2012 Veteran statement and June 2012 attorney statement (claiming compensation for skin disability of the hands and scrotum; arguing that Veteran's skin symptoms of the hands prevent him from holding his great grandchildren and this affects Veteran's psyche).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected skin disability is manifested by pain, itching, blisters, inflammation of the skin, scales, and peeling of the feet and ankles (eczema) with at least 5 percent, but less than 20 percent, of the entire body affected; but the use of systemic therapy such as corticosteroids or other immunosuppressive drugs is not shown.  


CONCLUSIONS OF LAW

1.  Prior to March 19, 2013, the criteria for an increased disability rating of 10 percent, but no higher, for the service-connected skin disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813, 7817 (2015).

2.  From March 19, 2013,  the criteria for a disability rating greater than 10 percent for the service-connected skin disability, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813, 7817 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication notice by letter in September 2011, in which the Veteran was notified as to the evidence necessary to support the claim for an increased rating, regarding the allocation of responsibility between VA and the Veteran, and regarding the manner with which VA determines disability ratings and effective dates.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record. 

Further, during the appeal period, the Veteran has been afforded VA examinations in September 2011, November 2012, and March 2013.  The examiners each conducted an examination and together provide sufficient information regarding the Veteran's skin manifestations such that the Board can render an informed determination.  Thus, the Board finds that the VA examinations are adequate for rating purposes.   

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  




Analysis

The Veteran's service-connected athlete's foot also diagnosed as dyshidrotic eczema (skin disability) is currently rated as noncompensable prior to March 19, 2013, and as 10 percent disabling from March 19, 2013, under 38 C.F.R. § 4.118, DC 7813-7806.  The Veteran contends that these ratings do not accurately depict the severity of his disability. 

The Board acknowledges the Veteran's argument that his skin symptoms of the hands and scrotum are attributable to his service-connected skin disability.  See e.g., March 2013 VA examination (reporting scales and blisters on his hands and pruritus and rawness of the scrotum); March 2012 Veteran statement and photographs (arguing that photos of the hands and feet show that eczema affects greater than 5 percent of his total body area).  The Veteran is competent to report his symptoms and observations, and the Board finds that these reports are credible.  However, the Board considers the determination as to the etiology of the Veteran's skin symptoms to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's and his attorney's lay opinions as to whether his skin manifestations of the hands and scrotum may be attributed to his service-connected skin disability are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the etiology of the Veteran's skin disabilities and whether his skin manifestations of the hands and scrotum may be attributed to his service-connected skin disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran or his attorney has medical expertise or training, the Veteran's and his attorney's lay opinions that his skin manifestations of the hands and scrotum are attributable to his service-connected skin disability are of no probative value.   

On the other hand, the March 2013 VA medical opinion is of significant probative value, as the examiner has the requisite medical expertise to render an opinion as to the nature and etiology of the Veteran's skin disabilities, and the examiner based her opinion on the Veteran's history and statements, on review of the claims file, and the examiner supported her opinion with adequate rationale.  The examiner noted the Veteran's previous service-connected diagnosis of bilateral tinea pedis (athlete's foot).  The examiner also noted that the previous diagnosis of tinea pedis has progressed to the Veteran's current diagnosis of dyshidrotic eczema and stated that this disability develops only on the feet and hands, and therefore the Veteran's complaints pertaining to the scrotum are not attributable to this disability.  The examiner also stated that dyshidrotic eczema is not a considered to be contagious and is considered to a reaction pattern caused by various endogenous conditions and exogenous factors so it does not spread to other areas.  The examiner then opined that the Veteran's skin disability of the hands is not a manifestation of the dyshidrotic eczema on his feet. 

Thus, though the Veteran's diagnosis of dyshidrotic eczema of the hands is the same diagnosis as the service-connected dyshidrotic eczema of the feet, the March 2013 VA medical opinion shows that the Veteran's skin disabilities of the hands and scrotum are skin conditions that developed separately from the service-connected skin disability, and that the skin symptoms of the hands and scrotum are separately attributed to nonservice-connected skin disabilities of the hands and scrotum and cannot be medically attributed to his service-connected skin disability.  See 38 C.F.R. §§ 4.13, 4.125; See Mittleider v. West, 11 Vet. App. 181 (1998).  The March 2013 VA medical opinion has not been competently or credibly contradicted by the evidence of record.  Therefore, the Board will not consider the Veteran's skin manifestations of the hands and scrotum in rendering an evaluation for the service-connected skin disability.  

The Board acknowledges that the Veteran has submitted medical literature on athlete's foot in February 2012, in which the Veteran underlined the statement that athlete's foot is contagious and can be passed through direct contact.  See also December 2012 attorney argument that tinea pedis is contagious and can spread).  However, as this medical literature is about the general possibility that athlete's foot can be passed through contact, it is speculative at best regarding the Veteran's specific medical history and progression of the Veteran's own service-connected athlete's foot.  On the other hand, the March 2013 VA medical opinion, which is based on the Veteran's specific medical history and examination of the Veteran, outweighs the lay argument that based on this medical literature the Veteran's skin manifestations of the skin and scrotum are manifestations of his service-connected skin disability. 

The Board notes that the Veteran submitted multiple articles of medical literature pertaining generally to his service-connected skin disability.  However, except the symptoms that the Veteran has specifically indicated in these articles (e.g., with underlining), these articles provide only a general idea of the nature of the skin disability, such as potential complications that can arise therefrom and potential symptoms associated therewith.  Thus, except as specifically indicated by the Veteran therein, these articles of medical literature do not provide information pertaining to the Veteran's specific disability picture, symptoms, and history, and are therefore of no probative.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's service-connected skin disability is currently rated under DC 7813-7806.  See 38 C.F.R. § 4.27 (the first number pertains to the service-connected disability of tinea pedis and the second number pertains to the residual condition of dermatitis or eczema).  Under DC 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118.

As the evidence shows that the Veteran recurrently complains of itching, blisters, inflammation of the skin, scales and peeling of the feet and ankles, and the service-connected skin disability is diagnosed during the appeal period as dyshidrotic eczema, the Board finds that the Veteran's predominant service-connected skin disability is contemplated by DC 7806, pertaining to dermatitis or eczema.  See e.g., March 2013 VA examination; medical literature on atopic dermatitis submitted in February 2012 (Veteran underlines his symptoms).  The Board acknowledges the Veteran's argument that the diagnosis of his originally service-connected skin disability has changed.  See e.g., November 2011 notice of disagreement.  Indeed, the evidence shows that the Veteran was originally service-connected for bilateral tinea pedis and that the tinea pedis triggered or progressed to the diagnosis of dyshidrotic eczema.  See April 1958 rating decision; March 2013 and November 2012 VA examinations.  For these reasons, the Board finds that the Veteran is appropriately rated under 38 C.F.R. § 4.118, DC 7813-7806.  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012) at 494 and 592 (showing that dermatitis and eczema feature inflammation of the skin, occurring as reactions to endogenous or exogenous agents, and that in chronic types there may be lichenification, skin thickening, signs of excoriation; and areas of hyperpigmentation or hypopigmentation; and, a common type is allergic or atopic dermatitis).  

The Board notes that there is no evidence of disfigurement of the head, face, or neck due to the service-connected disability; therefore, evaluation under DC 7800 is not warranted.  38 C.F.R. § 4.118.  Also, there is no evidence of scarring, to include linear unstable and/or unstable scar, or deep and nonlinear scar of an area of at least 6 square inches, due to the Veteran's service-connected skin disability; therefore, evaluation under the diagnostic codes pertaining to scars is not warranted.  38 C.F.R. § 4.118, DCs 7801-7805.  Because the predominant disability is contemplated by DC 7806, as discussed above, the Veteran will be evaluated under this diagnostic code. 

Under DC 7806, a zero percent noncompensable rating is warranted for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Or, dermatitis or eczema may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent maximum rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 30 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

During the entire appeal period, the Veteran complains of intermittent pain, itching, blisters, inflammation of the skin, scales, and peeling of the feet and ankles.  See e.g., medical literature submitted by the Veteran in February 2012 (underlining his specific symptoms); September 2011, November 2012, and March 2013 VA examinations.  

Resolving all doubt in the Veteran's favor, for the entire period on appeal, the Veteran's service-connected skin disability is manifested by intermittent pain, itching, blisters, inflammation of the skin, scales, and peeling of the feet and ankles (eczema) with at least 5 percent, but less than 20 percent, of the entire body affected.  See e.g., March 2013 VA examination (finding that with the bilateral feet and ankles affected, the service-connected skin disability affects at least five percent, but less than 20 percent, of the total body area).  As discussed above, there is no competent and credible evidence of the service-connected eczema affecting the hands and scrotum, and 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is not shown to be affected by the service-connected skin disability by the competent and credible evidence at any point during the appeal period.  See id. (noting that skin manifestations of the hands and scrotum were not considered in rendering the determination that at least five percent, but less than 20 percent, of the total body area is affected by the service-connected skin disability).  Further, the use of systemic therapy such as corticosteroids or other immunosuppressive drugs is not shown at any point during the appeal period.  See September 2011, November 2012, and March 2013 VA examinations (noting use of antihistamines and/or topical corticosteroid ointment).  

The Board acknowledges that on VA examination in September 2011 and November 2012, the examiners each opined that the Veteran's service-connected skin disability affected less than 5 percent of the entire body or less than 5 percent of exposed areas of the body.  The September 2011 examiner noted that there were only minimal areas of scaling skin of the feet which totalled less than 1 percent of the total body surface area.  The November 2012 examiner indicated that the Veteran had dry, scaling skin on both feet, worse on the plantar surfaces, especially in the arch area where there were some large white scales.  On the left medial heel and arch area there were some hyperpigmented papules that appeared to be healing from a flare of dishydrotic eczema.  He had also had some minimal scaling around the ankles as well.  

Significantly, during the entire appeal period, the Veteran has reported that his skin disability of the bilateral feet has spread to his lower legs, and the Board acknowledges his argument that he may not have been having a flare-up of symptoms on every VA examination during the appeal period.  See September 2011 and November 2012 VA examinations; see e.g., October 2014 Form 9 (asserting that his skin disability is intermittent and that he has flare-ups due to such factors as climate and how long he is wearing his shoes).  The Board notes that the September 2011 VA examiner found no symptoms on the lower legs on examination, and therefore found that less than 5 percent of the entire body was affected.  Significantly, however, on VA examination in November 2012, the examiner found symptoms on both feet, in the left medial heel and arch area, and around the ankles.  Therefore, the Veteran's symptoms, to include on the lower legs, were active during the November 2012 VA examination.  However, the November 2012 VA examiner also found that less than 5 percent of the entire body was affected.

Then, significantly, the March 2013 VA examiner also found that the skin disability affects the bilateral feet and ankles, but this examiner found that the skin disability affects at least five percent, but less than 20 percent, of the total body area.  Thus, when the skin disability is shown to more significantly affect the bilateral feet and ankles, there is competent and credible evidence to support either a compensable disability rating or a 10 percent disability rating.  Because there is a question as to which of the two evaluations shall be applied, and given the Veteran's competent and credible reports that his skin disability has had flare-ups of symptoms affecting the bilateral feet and ankles for the entire appeal period, the higher evaluation of 10 percent is warranted for the entire appeal period.  See 38 C.F.R. § 4.7.  

For these reasons, the Board finds that the Veteran's service-connected skin symptoms and disability is fully contemplated by a rating of 10 percent for the entire appeal period, and the criteria for a disability rating greater than 10 percent have not been met or approximated under DC 7806.  38 C.F.R. § 4.118.  Also, the Veteran has not argued that a rating greater than 10 percent is warranted at any point during the appeal period.  See e.g., June 2012 attorney statement and March 2014 "notice of disagreement" (arguing that Veteran is seeking  a 10 percent rating for the entire appeal period).  Therefore, an increased rating of 10 percent, but no higher, is granted for the period of time covered by the claim that is prior to March 19, 2013, and a disability rating greater than 10 percent for the service-connected skin disability from March 19, 2013, is denied.   

The Board has considered the applicability of other analogous diagnostic codes in determining whether a higher rating is warranted for the Veteran's service-connected skin symptoms.  The Board acknowledges that DC 7817, regarding exfoliative dermatitis (erythroderma), contemplates the Veteran's symptoms of removal of scales or flakes from the surface of the skin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012) at 495, 645 and 659 (showing that exfoliative dermatitis or erythroderma features symptoms of abnormal redness of the skin, hyperkeratosis, and the removal of scales or flakes from the surface of the skin).  However, as discussed above, the Veteran's service-connected skin disability is treated with topical cortisteroids and antihistamines.  Thus, the use of systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long waive ultraviolet-A light) or UVB beam therapy is not shown.  Therefore, the criteria for a compensable disability rating under DC 7817 are not met or approximated.  See 38 C.F.R. §§ 4.118.  Therefore, a disability rating greater than 10 percent under DC 7817 is not warranted for the Veteran's service-connected skin disability.  

At no point during the appeal period have the criteria for a rating higher than 10 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected skin disability, which is manifested by pain, itching, blisters, inflammation of the skin, scales, and peeling of the feet and ankles (eczema) with at least 5 percent, but less than 20 percent, of the entire body affected.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased disability rating of 10 percent, but no higher, for the service-connected skin disability for the period of time covered by the claim that is prior to March 19, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.    

A disability rating greater than 10 percent for the service-connected skin disability from March 19, 2013 is denied. 




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


